GOTTLIEB & ASSOCIATES || anes

  

eae DOCUMENT
ane hiati ELECTRONICALLY FILED
150 E, 18" St., Suite PHR - New York, NY 10003 cries |
Tel (212) 228-9795 + Fax (212) 982-6284 ee
NYJG@aol.com DATE FILED:_1/31/2020

January 31, 2020
VIA ECF

The Honorable Analisa Torres
United States District Judge
Daniel Patrick Moynihan
United States Courthouse

500 Pearl St.

New York, NY 10007

Re: Henry Tucker, On Behalf of Himself and All Other Persons Similarly Situated
v. C & J Clark Retail, Inc.
Case No: 1:19-cv-10031

Dear Judge Torres,

The undersigned represents the Plaintiff, Henry Tucker (“Plaintiff”), in the above captioned
matter. I write to the Court pursuant to Your Honor’s Individual Rule II(A). I respectfully request
to appear telephonically at the Initial Conference (currently scheduled for February 3, 2020 at
11:00 AM) due to a recent medical condition that resulted in hospitalization. As a result of this
condition, I am currently on oxygen 24/7, which prevents me from attending the conference in
person. However, I can either appear for the conference telephonically, or if the Court prefers, at
a later date at least three weeks from the date currently scheduled. I have conferred with
Defendant’s counsel who has no objections to this request.

I thank the Court for its time and consideration in this matter.

oo. ae Respectfully submitted,
GRANTED. Plaintiff's counsel is directed to call the GOTTLIEB & ASSOCIATES

chambers line (212-805-0292) at 11:00 a.m. on

February 3, 2020. s/ Jeffrey M. Gottlieb

Jeffrey M. Gottlieb
SO ORDERED.

Dated: January 31, 2020
New York, New York

On-

 

ANALISA TORRES
United States District Judge
